Citation Nr: 0124133	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-07 114	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for residuals of a 
vertebral fusion at C1-C2 with intracranial injury and 
neurological deficit, to include as secondary to service-
connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

Although the veteran requested a personal hearing in April 
2001, his representative submitted a statement in August 2001 
indicating that he wished to cancel his scheduled hearing and 
that his claim be forwarded to the Board for consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no evidence of record that the veteran's current 
C1-C2 fusion with intracranial injury and neurological 
deficit are related to his service, any incident therein, or 
to any service-connected disability.


CONCLUSION OF LAW

Residuals of a vertebral fusion at C1-C2 with intracranial 
injury and neurological deficit were not incurred in or 
aggravated by military service and are not proximately due to 
or the result of his service-connected hypertrophic 
arthritis.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current C1-C2 fusion with 
intracranial injury and neurological deficits is the result 
of his service-connected hypertrophic arthritis, because he 
fell as a result of his arthritis, fracturing his cervical 
spine and incurring a traumatic brain injury with 
neurological deficits.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Following receipt of the veteran's claim in July 2000, the RO 
wrote the veteran, in August and December 2000, requesting 
private treatment records and a medical opinion indicating 
that his service-connected disability caused his fall and 
subsequent injuries.  He did not respond to these requests.  
In a March 2001 letter, the RO notified the veteran that his 
claim had been denied and informed him of the evidence 
considered in reaching the decision.  Although the RO did not 
explicitly note the provisions of the VCAA, the veteran was 
given notice of the law in a June 2001 statement of the case, 
he was provided the relevant laws and regulations.  As a 
result, the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claim.  Since the veteran has not indicated that there 
are any further relevant evidence available, there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim.  (See Dela Cruz v. 
Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).

Factual Background

The veteran's available service medical records show no 
relevant complaints, findings, treatment or diagnoses.  

A November 1946 VA X-ray study revealed hypertrophic 
arthritis in the veteran's thoracic spine.  Based on this 
evidence, a February 1947 rating decision granted service 
connection for arthritis and awarded the veteran a 10 percent 
evaluation.  In August 1980, his rating was increased to 40 
percent for arthritis involving his spine and hands.

VA treatment records, dating from April 1979 to March 1980, 
show that the veteran complained of increased problems with 
arthritis and vertigo.  An April 1979 consultation report 
indicates that he had advanced cervical spondylosis and the 
examiner, a physiatrist, opined that his vertigo might be 
caused by compression on the vertebral arteries.  An October 
1979 ear, nose and throat progress note states that the 
veteran described his vertigo as a loss of balance and 
indicated the possibility of it being ataxia.  A June 1980 VA 
compensation examination report noted that the veteran did 
not take aspirin for his arthritis pain because he had 
experienced dizzy spells.

In January 1998 the veteran underwent a VA orthopedic 
examination.  X-ray studies at that time indicated extensive 
degenerative arthritis and disc disease at C3-C7.  He 
complained predominantly of neck pain and to a lesser degree 
of low back pain.  He stated that he had increased 
fatigability and lack of endurance in both his neck and 
lumbar spine.  He sometimes used a cane.  The diagnoses 
included mild lumbosacral spine scoliosis with extensive 
degenerative arthritis and disc disease at all levels and 
extensive cervical spine arthritis and disc disease C3-C7.

Treatment records, dating from May to September 1999, from 
Unity Health System indicate that the veteran fell down an 
escalator in April 1999, suffering a C1-C2 fracture.  He 
underwent an emergent cricothyrotomy for his airway that was 
subsequently revised to a tracheostomy.  He also underwent a 
posterior fusion at C1-C2.  He had a significant past medical 
history for degenerative joint disease involving his cervical 
spine and Parkinson's disease with balance deficits.  A May 
neuropsychology admission note indicates that the veteran's 
neuropsychological presentation of diffuse cognitive 
impairments was consistent with the acute sequelae of a head 
injury.  However, it was also likely that pre-existing 
neuropathology associated with his Parkinson's disease was 
exacerbating his injury-related deficits.  The veteran's wife 
related that following the diagnosis of Parkinson's Disease, 
the veteran experienced increasing problems with balance, and 
his legs would fatigue when standing after a prolonged period 
of sitting.  A progress note, also dated in May, indicates 
that the veteran had probable anoxia and questions the reason 
for his initial fall.  There was questionable apnea at the 
scene, questionable cardiac arrhythmia and it was 
questionable whether the fall was due to the veteran's 
Parkinson's disease.  There were no neurological findings of 
spinal cord injury but the examiner found it difficult to 
assess.  During his lengthy rehabilitation, diagnoses 
included C1-C2 fusion, closed head injury and traumatic brain 
injury.

The veteran submitted a newspaper article annotated to be 
dated in July 2000.  The article recounted the history of his 
fall and subsequent rehabilitation.  It further stated that 
authorities investigating the accident were unable to 
determine exactly how it happened, noting that the veteran's 
shoes were not scuffed which would have indicated that he had 
tripped or gotten his feet caught in the moving stairs.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Secondary service 
connection may be established for disability, which is 
proximately due to, or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995). 

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence of record is 
against the veteran's claim of entitlement to service 
connection for residuals of cervical vertebral fusion with 
intracranial injury and neurological deficit.  Although the 
evidence shows that he currently has these disabilities, 
there is no evidence that they are the result of his service 
or any incident therein.  While the May 1999 progress note 
does not reach a conclusion, there was some question as to 
whether his Parkinson's disease precipitated his fall.  
Moreover, several treatment records noted that he had 
problems with his balance as a result of his Parkinson's 
disease.  He has not submitted competent medical evidence 
that his current residuals of the April 1999 injury are the 
result of his service-connected hypertrophic arthritis.  
Although the veteran believes he currently has cervical 
fusion with intracranial injury and neurological deficits as 
a result of his service-connected hypertrophic arthritis, he 
is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He has not 
submitted any evidence, other than his lay testimony that 
would suggest that his hypertrophic arthritis caused his 
April 1999 fall or that his service-connected arthritis has 
aggravated his current cervical fusion, intracranial injury 
and neurological deficits.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of vertebral 
fusion at C1-C2 with intracranial injury and neurological 
deficit.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 
3.102, 3.303, 3.310.  Accordingly, the claim for service 
connection for residuals of C1-C2 vertebral fusion with 
intracranial injury and neurological deficit must be denied.


ORDER

Service connection for residuals of C1-C2 fusion with 
intracranial injury and neurological deficit is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

